United States Court of Appeals
                       For the First Circuit


No. 15-2232

                     TAYMARI DELGADO ECHEVARRÍA,

                        Plaintiff, Appellant,

                                 v.

           ASTRAZENECA PHARMACEUTICAL LP; ASTRAZENECA LP,

                       Defendants, Appellees.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

     [Hon. Pedro A. Delgado-Hernández, U.S. District Judge]


                               Before

                     Thompson, Dyk,* and Kayatta,
                           Circuit Judges.


     Vilma Maria Dapena Rodriguez for appellant.
     Lourdes C. Hernández-Venegas, with whom Elizabeth Pérez-
Lleras and Schuster Aguiló LLC were on brief, for appellees.


                             May 2, 2017




     *   Of the Federal Circuit, sitting by designation.
          THOMPSON, Circuit Judge.      The plaintiff, Taymari Delgado

Ecvhevarría (Delgado), appeals from the entry of summary judgment

in favor of her former employer, AstraZeneca Pharmaceutical LP

(AstraZeneca).1   Although Delgado labors mightily to demonstrate

the existence of a litany of genuine disputes of material fact,

her inability to do so with respect to each of the essential

elements of her claims compels us to affirm.

                              BACKSTORY

          Consistent with Delgado's effort to show the existence

of a host of factual disputes in this case, each party's brief

provides an in-depth discussion of the facts.       We prefer to take

a different tack: briefly sketching here the general background

and setting forth in detail only those facts that are relevant to

our disposition of this appeal, augmenting this background as

necessary in the pages that follow.          As in all other summary-

judgment cases, we view the facts (and all reasonable inferences

that can be drawn from them) in the light most favorable to

Delgado, the nonmovant.   See Garmon v. Nat'l R.R. Passenger Corp.,

844 F.3d 307, 312 (1st Cir. 2016).

          In   2001,   AstraZeneca   hired    Delgado   to   work   as   a

Pharmaceutical Sales Specialist (PSS).         She was promoted to a



     1 Delgado sued AstraZeneca Pharmaceutical LP and AstraZeneca
LP.   Taking our cue from Delgado's complaint, we refer to both
entities collectively as "AstraZeneca."


                                - 2 -
Hospital Specialist in 2009.         With the new position came a new

supervisor, Maribel Martínez (Martínez).

           In    November   2010,     Delgado   sought    treatment      for

depression and anxiety with Dr. Jorge A. Sánchez Cruz (Sánchez),

a psychiatrist.    Nearly one year later, Delgado learned that she

had a pituitary microadenoma (a small brain tumor, in layman's

terms).   Delgado informed Martínez of the tumor and the two biopsy

procedures that flowed from this diagnosis, but did not disclose

her depression or anxiety.

           On December 12, 2011, Sánchez diagnosed Delgado with

severe depression and extreme anxiety, and he recommended that she

refrain   from   working.    Later     that   day,   Delgado   emailed   an

AstraZeneca occupational health nurse in order to get the ball

rolling on her application for benefits under the company's short-

term disability (STD) policy.2          Initially, AstraZeneca denied


     2 A quick primer on that policy: It "provides full or partial
income replacement for eligible employees during brief periods of
disability," including "disability due to . . . mental illness,"
provided that the employee submits "the medical information
necessary to substantiate the [benefits] claim" to the company's
Corporate Health Services department (CHS). CHS is tasked with
approving or disapproving a request for benefits and, in the event
of approval, determining how long benefits will be paid.       The
policy also declares that "[t]he maximum period of time for which
STD benefits are payable is 26 weeks for any single period of
disability." After this 26-week window closes, the employee may
be eligible for long-term disability (LTD) benefits or an "unpaid
extended disability leave." However, CHS can terminate benefits
prior to the expiration of the 26-week period where, among other
scenarios, it determines that the employee is no longer disabled
or the employee fails to submit the necessary supporting


                                    - 3 -
Delgado's request for STD benefits because CHS determined that she

had not submitted the necessary documentation.                In response,

Sánchez provided additional paperwork on Delgado's behalf in which

he estimated that she needed to be out on leave for about five

months until May 2012.

          AstraZeneca subsequently awarded Delgado STD benefits

(retroactive to December 12, 2011) until January 22, 2012.3               The

record does not reflect the reason that AstraZeneca did not grant

Delgado STD benefits until May, as Sánchez requested.          AstraZeneca

periodically extended her benefits on several occasions.            Delgado

received treatment in a hospital on an outpatient basis sometime

in late January or early February, and her benefits were extended

until February 12.       Delgado's benefits were then extended again

until March 4, and once more until March 11.

          In    two   treatment   records   that    Sánchez   submitted   to

AstraZeneca on Delgado's behalf — one dated February 22 and the

other dated March 8 — Sánchez described Delgado as "[m]ildly

[i]ll." On March 11, AstraZeneca terminated Delgado's STD benefits

because   she   failed    to   submit   what   it    viewed   as   adequate




documentation. The policy warns that, if "benefits are suspended
or denied and the employee does not return to work, the employee
may be considered to have abandoned the employee's job and be
subject to immediate termination from employment."
     3 From here on out, all specified dates are from the year 2012
unless otherwise noted.


                                  - 4 -
documentation of her disability.             Five days later, Michael Cohran

(Cohran), the then Senior Employment Practices Partner in the Human

Resources department at AstraZeneca, sent a letter to Delgado

instructing her to return to work by March 22 and informing her

that, if she failed to do so, AstraZeneca would presume that she

resigned from her employment with the company.                    In response,

Sánchez requested that AstraZeneca continue Delgado's medical

leave until March 30.

               When Delgado did not return to work on March 22, Cohran

called her, put pressure on her to resign, offered her a severance

package, and suggested that, once she took care of her health, she

reapply for her position with AstraZeneca in six months if her

position was still open.          The conversation was an upsetting one

for Delgado; she became "pretty hysterical," began to cry, was

unable    to    finish   the   call,   and     suffered   a   "relapse"    of    her

condition as a result.          One week after Cohran's phone call with

Delgado, Sánchez submitted additional documentation in support of

his request that AstraZeneca continue Delgado's medical leave;

Sánchez    characterized       Delgado   as     "[s]everely    [i]ll"     in    this

paperwork.      AstraZeneca then extended Delgado's STD benefits until

April 29.

               By letter dated May 7, AstraZeneca informed Delgado that

her STD benefits terminated on April 30.                  Cohran sent another

letter to Delgado on May 14 informing her that, if she did not


                                       - 5 -
return to work on May 17, AstraZeneca would presume that she

resigned from the company.

            Delgado did not return to work on May 17.       Instead,

Sánchez faxed additional documentation to AstraZeneca on Delgado's

behalf that day.4     In one section of AstraZeneca's leave form,

Sánchez related that Delgado's medical condition commenced in 2009

and would probably last "more than a year."    In another section of

the same form, Sánchez requested additional leave for Delgado and

indicated that she was "unable to work at this time"; additionally,

in response to a question on the form calling for an "estimate

[of] the beginning and ending dates for the period of incapacity,"

Sánchez entered: "12 months."5    An AstraZeneca occupational health



       4
       We note that the record is not crystal clear on when Sánchez
faxed this documentation to AstraZeneca.      Although a form that
Sánchez faxed to AstraZeneca is dated May 14 and Sánchez testified
in his deposition that he "submitted [the form] on behalf of
[Delgado] on May 14," Delgado states in her opening brief to this
court that Sánchez sent the form to AstraZeneca "[o]n May 17."
Additionally, as far as we can tell, the record does not reflect
precisely when on May 17 Sánchez faxed this documentation to
AstraZeneca. The closest we can come to pinpointing that time is
to note that, at 2:07 p.m., an AstraZeneca occupational health
nurse sent Cohran an email explaining that she had reviewed the
form and determined that it did not support reinstating Delgado's
benefits. Given the manner in which we resolve this appeal, we
need not grapple with any uncertainty of when AstraZeneca received
the documentation.
       5 Sánchez later testified at his deposition that this entry
was   meant to convey his estimate "that [it] would have been May
14,   2013, at a minimum, before . . . Delgado would be able to work"
and   that his "expectation was for her to . . . resolve her problems
and   be able to return to work in 12 months."


                                 - 6 -
nurse told Cohran via email on May 17 that she reviewed this form

the same day that it was faxed to the company, determined it did

not support reinstating Delgado's STD benefits, and left Delgado

a voicemail later that day.          AstraZeneca did not follow up with

Delgado's psychiatrist that day or at any point thereafter.

             Rather, on May 18, Cohran sent Delgado yet another

letter.     This letter reiterated that Delgado had been required to

return to work the day before or else "be presumed to have resigned

[her] employment with AstraZeneca" and confirmed that she had

neither     reported   to    work   as    instructed     nor    contacted     her

supervisor.        The letter indicated that Delgado's "termination

effective date [was] July 19."             The letter also noted another

update; that, "due to a recent reorganization in field sales, we

are making a non-negotiable offer of severance to you."                  Finally,

on   July    17,    with    no   other   communications        passing    between

AstraZeneca and Delgado in the interim, Cohran sent Delgado one

more letter that informed her:            "As outlined in my letter dated

May 18, 2012, due to a recent reorganization in field sales your

position was eliminated . . . ."          The July 17 letter also reminded

Delgado of the effective date of her termination two days later

and the severance-package offer.

             Delgado did not accept AstraZeneca's offer.            Instead, in

February    2013,    she   initiated     this   action   against    her    former

employer, alleging a host of claims under federal and Puerto Rico


                                     - 7 -
law.       In particular, Delgado alleged that AstraZeneca violated the

Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213,

by discriminating against her on account of her disability, failing

to reasonably accommodate that disability, failing to engage in an

interactive process to discuss reasonable accommodations, and

retaliating against her for engaging in protected activity under

the ADA.       Delgado also alleged that AstraZeneca violated several

provisions of Puerto Rico law, including Law 44, Article 1802, and

Law    80.6       The   district   court   entered   summary   judgment   in

AstraZeneca's favor.        Delgado timely appealed.

                             STANDARD OF REVIEW

               We review the entry of summary judgment de novo.      Ortiz-

Martínez v. Fresenius Health Partners, PR, LLC, No. 16-1453, 2017

WL 1291193, at *4 (1st Cir. Apr. 7, 2017); Garmon, 844 F.3d at

312.       Summary judgment is appropriate when "there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."        Ameen v. Amphenol Printed Circuits,



       6
       Delgado also asserted claims of hostile-work environment,
interference with and retaliation for requesting leave under the
Family and Medical Leave Act (FMLA), see 29 U.S.C. §§ 2601-2654,
age discrimination in violation of the Age Discrimination in
Employment Act (ADEA), see id. §§ 621-634, and Puerto Rico's Law
100, as well as a claim for violation of Puerto Rico's Act No.
115. Because Delgado either withdrew these claims at the district-
court level or has not addressed the district court's entry of
summary judgment on these claims in her briefing before this court,
however, we need not discuss these claims or the facts giving rise
to them.


                                     - 8 -
Inc., 777 F.3d 63, 68 (1st Cir. 2015).     We are free to affirm the

entry of summary judgment "on any basis apparent in the record."

Jones v. Nationwide Life Ins. Co., 696 F.3d 78, 86 (1st Cir. 2012)

(quoting Chiang v. Verizon New Eng. Inc., 595 F.3d 26, 34 (1st

Cir. 2010)).

                                ANALYSIS

          On appeal, Delgado argues that the district court erred

in entering summary judgment for AstraZeneca on both her ADA claims

and Puerto Rico law claims.     We address her ADA claims first and

then turn to her remaining claims.

                           A.    ADA Claims

          Delgado's complaint asserted that AstraZeneca violated

the ADA in several respects.     Those claims can be classified into

one of two general categories:        disability discrimination and

retaliation.    We address each category in turn.

               1.   ADA Disability-Discrimination Claim

          To withstand summary judgment on an ADA disability-

discrimination claim, Delgado needs to show the existence of a

genuine dispute of material fact as to all three elements of her

prima facie case: (1) that she is disabled under the ADA; (2) that

she "is qualified to perform the essential functions of [her] job

with or without reasonable accommodation"; and (3) that she "was

discharged or otherwise adversely affected in whole or in part

because of [her] disability."      Jones, 696 F.3d at 87.   In this


                                 - 9 -
case, the district court assumed, without deciding, that Delgado

was disabled under the ADA on account of her depression and

anxiety, and we do the same.              Delgado and AstraZeneca spar over

the remaining elements.

             We narrow our focus to the qualified-individual element,

which imposes a burden on Delgado to show: (1) "that she possesses

the requisite skill, experience, education and other job-related

requirements for the position"; and (2) "that she is able to

perform the essential functions of the position with or without

reasonable accommodation."          Mulloy v. Acushnet Co., 460 F.3d 141,

147 (1st Cir. 2006).          AstraZeneca does not dispute that Delgado

satisfies this first requirement — her qualification for the

position — and Delgado does not contend that she was able to

perform     the    essential    functions      of   her    position    without   a

reasonable accommodation.7          Thus, the scope of our inquiry shrinks

further still; we need only address whether Delgado has shown a

genuine dispute of material fact that she was able to perform the

essential     functions        of   her     position       with    a    reasonable

accommodation.      See id.

             The    ADA   compels    an    employer       "to   make   'reasonable

accommodations to the known physical or mental limitations of an



     7 Indeed, she concedes in her reply brief that she "was unable
to work at the time she was on leave, and at the time she requested
an extension of her leave."


                                      - 10 -
otherwise         qualified      individual       with    a    disability       who   is    an

applicant or employee, unless [the employer] can demonstrate that

the accommodation would impose an undue hardship on [its] operation

of the business.'" Ortiz-Martínez, 2017 WL 1291193, at *4 (quoting

42 U.S.C. § 12112(b)(5)(A)); see also U.S. Airways, Inc. v.

Barnett,        535   U.S.      391,    393    (2002)    (explaining      that    the      ADA

"prohibits an employer from discriminating against an 'individual

with       a   disability'      who,    with     'reasonable      accommodation,'          can

perform the essential functions of the job" (quoting § 12112(a),

(b))).         The plaintiff bears the burden of showing the existence of

a reasonable accommodation.                   See Reed v. LePage Bakeries, Inc.,

244 F.3d 254, 258 (1st Cir. 2001).                       To satisfy that burden, "a

plaintiff         needs    to    show    not     only    that     [(1)]    the    proposed

accommodation would enable her to perform the essential functions

of her job, but also that, [(2)] at least on the face of things,

it is feasible for the employer under the circumstances."8                            Id. at

259; see also Jones, 696 F.3d at 90; Freadman, 484 F.3d at 103;

Mulloy, 460 F.3d at 148.               We have referred to the second aspect of

this       burden     as   an     obligation       to    show    that     the    requested

accommodation is "facially reasonable."                       Reed, 244 F.3d at 260.



       8
       We have also recognized that "[a] plaintiff may sometimes
be able to establish the reasonableness of a proposed accommodation
by showing it is a method of accommodation that is feasible in the
run of cases," although we also added that "this will not always
be so." Reed, 244 F.3d at 259 n.5.


                                              - 11 -
          Delgado argues that her May 17 request for an additional

twelve months of leave was a reasonable accommodation.9         The

district court thought otherwise, concluding that, in essence,

Delgado was seeking indefinite leave — an accommodation that is

not reasonable under the ADA.10   See Fiumara v. President & Fellows

of Harvard Coll., 327 F. App'x 212, 213 (1st Cir. 2009); Watkins

v. J & S Oil Co., 164 F.3d 55, 62 (1st Cir. 1998); see also Robert

v. Bd. of Cty. Comm'rs of Brown Cty., 691 F.3d 1211, 1218-19 (10th

Cir. 2012).   Having set the stage, we now provide our take.

          First things first:     All agree that a leave of absence

or a leave extension can constitute a reasonable accommodation


     9 The record is unclear on whether Delgado was seeking paid
or unpaid leave. At oral argument, Delgado's counsel suggested
that her client was seeking paid leave, although she also seemed
to suggest that Delgado had made payroll contributions to the
source of the funds that would be used to pay for that leave. Given
this lurking uncertainty about the true nature of the leave
requested, we assume, favorably to Delgado, that she requested
unpaid leave.
     10 As Delgado points out, the district court erroneously
stated in its decision that Sánchez "asserted that the expected
duration of [Delgado's] need for additional leave was for more
than a year." Actually, Sánchez had indicated on the form he faxed
to AstraZeneca that the "[p]robable duration of [Delgado's]
condition" was "more than one year."     (Emphasis added.)    In a
separate section of the form asking for an "estimate [of] the
beginning and ending dates for the period of [Delgado's]
incapacity," Sánchez wrote "12 months." (Emphasis added.) So,
Sánchez did not indicate that Delgado needed additional leave for
more than one year. But, as we view things, the district court's
mistake is immaterial. Cf. Jones, 696 F.3d at 88 ("While we agree
with Jones that several of the 'facts' stated in the district
court's opinion are mistaken, none of those facts is material to
our analysis.").


                                - 12 -
under the ADA "in some circumstances."         García-Ayala v. Lederle

Parenterals, Inc., 212 F.3d 638, 647 (1st Cir. 2000); see also

Criado v. IBM Corp., 145 F.3d 437, 443 (1st Cir. 1998).             And, to

be sure, "[w]hether [a] leave request is reasonable turns on the

facts of the case."    García-Ayala, 212 F.3d at 647 (alterations in

original) (quoting Criado, 145 F.3d at 443).             But the fact-

intensive nature of the reasonable-accommodation inquiry does not

insulate disability-discrimination cases from summary judgment.

To the contrary, a plaintiff must show, even at the summary-

judgment   stage,   that   the   requested   accommodation   is    facially

reasonable.   See Reed, 244 F.3d at 259-60.      And, where a plaintiff

fails to show facial reasonableness, summary judgment for the

defendant is appropriate.        See, e.g., Jones, 696 F.3d at 91.       So

it is here.

           The combined effect of two aspects of this case convince

us that Delgado has failed to show that her request for twelve

more months of leave was a reasonable accommodation.              First, it

seems doubtful that Delgado shouldered her burden of showing that

the requested accommodation would have enabled her to perform the

essential functions of her position. Second, Delgado has not shown

that additional leave for this duration is a facially reasonable

accommodation, either in the circumstances of her particular case,

Reed, 244 F.3d at 259, or "in the run of cases," id. at 259 n.5.




                                   - 13 -
On appeal, Delgado disputes both of these conclusions, but to no

avail.

                a.   Effectiveness of Accommodation

          Delgado    seems   to     assert   that   Sánchez   informed

AstraZeneca that the requested additional twelve months "would

have improved [Delgado's] condition and [that] she would have been

able to return to work."11   Upon closer inspection, however, this

claim is dubious.

          For starters, Delgado relies, at least in part, on

Sánchez's deposition testimony to support her assertion.      This is

problematic.   Even if Sánchez opined during his deposition in 2014

that Delgado would have been able to return to work after twelve

more months of leave, "[t]he facts relevant to a determination of

whether a medical leave is a reasonable accommodation are the facts



     11 Relatedly, Delgado's brief appears to suggest that the
request for twelve additional months of leave was reasonable simply
because Sánchez specified this number and his past treatment of
Delgado "was effective." This suggestion (to the extent Delgado
intended to make it) is a nonstarter. As we explained in Reed, an
employee cannot establish the reasonableness of the requested
accommodation simply by showing that the accommodation will be
effective (i.e., that it will allow the employee to perform the
essential functions of her position); instead, a plaintiff must
also show that the accommodation is facially reasonable. See 244
F.3d at 259-60 (rejecting EEOC's argument that "the only burden a
plaintiff has on proving reasonable accommodation is to show that
the accommodation would effectively enable her to perform her job"
because "proving an accommodation's effectiveness is part of the
plaintiff's burden[,] but it is not the whole" and adopting instead
a two-pronged burden requiring plaintiff to show both an
accommodation's effectiveness and its facial reasonableness).


                                  - 14 -
available to the decision-maker at the time of the employment

decision."      Amadio v. Ford Motor Co., 238 F.3d 919, 928 (7th Cir.

2001); cf. Jones, 696 F.3d at 90-91 (explaining that "'[o]ne

element   in    the    reasonableness     equation   is   the   likelihood    of

success'"      and    concluding   that   employee   failed     to   show    that

requested accommodation — an extension of time to take a test —

was reasonable because he "did not show any reason for the employer

to conclude he would pass the exam if given yet another opportunity

to take it" (quoting Evans v. Fed. Express Corp., 133 F.3d 137,

140 (1st Cir. 1998))); Henry v. United Bank, 686 F.3d 50, 60 (1st

Cir. 2012) (affirming entry of summary judgment on failure-to-

accommodate claim brought under analogous state law because, "as

of the date of her termination, the plaintiff . . . had given the

bank neither a relative time frame for her anticipated recovery

nor any indication of when or whether she would ever be able to

return to her credit analyst position in the future").                 With one

possible exception discussed below, Delgado has pointed us to no

evidence in this record suggesting that Sánchez communicated his

one-year-to-recover opinion to AstraZeneca in 2012, "[a]nd we will

not   become    archeologists,     devoting    scarce     judge-time    to   dig

through the record in the hopes of finding something [Delgado]

should have found."         Belsito Commc'ns, Inc. v. Decker, 845 F.3d

13, 22 (1st Cir. 2016).




                                    - 15 -
          The closest thing in this record to evidence that Sánchez

informed AstraZeneca that the requested twelve additional months

of leave would likely enable Delgado to return to work appears to

be an entry in the form Sánchez faxed to AstraZeneca on May 17.

Delgado seizes upon this entry, but it's hardly the golden ticket

that she thinks it is.

          In the space on the form calling for an "estimate [of]

the beginning and ending dates for the period of incapacity,"

Sánchez wrote: "12 months."   That's all.   As far as we can tell,

Delgado evidently believes that, because (1) the form calls for an

estimate of the ending date of the period of incapacity and (2)

Sánchez wrote twelve months in response, (3) the implication is

that, after the twelve months elapsed, Delgado would be ready to

return to work.

          Although we are duty-bound at this juncture to view the

facts in the light most favorable to Delgado and to draw all the

reasonable inferences that can be drawn from those facts in her

favor, we are leery to conclude that the form could be reasonably

understood to have conveyed to AstraZeneca that the proposed

accommodation of an additional twelve months of leave would allow

Delgado to return to work able to perform the essential functions

of her position.   Read literally, this single entry on the form

says no such thing.   But, even if we accepted Delgado's argument

that Sánchez impliedly suggested by this entry that Delgado would


                              - 16 -
return to work after twelve additional months of leave and that

AstraZeneca should have understood as much by reading between the

lines, Delgado has not told us whether Sánchez submitted any

supporting    medical       documentation      when    he    faxed    the     form   to

AstraZeneca — let alone that any such documentation supported what

Delgado views as Sánchez's implicit assertion that she would have

been able to return to work after twelve more months of leave.12

This barren record strikes us as a rather meager attempt, in the

circumstances of this case, to demonstrate that the requested

accommodation would have been effective.                   Nonetheless, given our

obligation to view the evidence in the light most favorable to

Delgado, we assume that she has met her burden on this score.

                           b.   Facial Reasonableness

             There is an even larger flaw in Delgado's case:                   She has

failed to show that her proposed accommodation of an additional

twelve    months   —   a    lengthy   period    —     of    leave    is   a   facially


     12 We note that, in addition to the form that Sánchez signed
on May 14 and faxed to AstraZeneca on May 17, Delgado submitted
two pages of Sánchez's treatment records, dated May 10, as a
separate exhibit to support her opposition to AstraZeneca's motion
for summary judgment.     It is not clear whether these records
accompanied the form that Sánchez faxed to AstraZeneca. Even if
they did, however, we see nothing in these two pages of medical
records that contains any suggestion that Delgado would be able to
return to work in twelve months' time. The AstraZeneca occupational
health nurse who reviewed whatever documents Sánchez faxed to
AstraZeneca concluded that the documentation did not support
reinstatement of Delgado's STD benefits, and Delgado has not
pointed us to anything specific in the record to rebut that
assessment.


                                      - 17 -
reasonable accommodation.         For starters, the sheer length of the

delay, when coupled with her prior five-month leave from December

2011 to May 2012, jumps off the page.                 Courts confronted with

similar requests — even ones for half the amount of time that

Delgado requested — have concluded that such requests are not

facially reasonable.       See, e.g., Hwang v. Kan. State Univ., 753

F.3d 1159, 1162-63 (10th Cir. 2014) (Gorsuch, J.); see also Luke

v. Bd. of Trustees of Fla. A & M Univ., No. 15-13995, 2016 WL

7404677, at *3 (11th Cir. Dec. 22, 2016) (holding that request for

additional leave, after employee had already received nine months

of leave, was unreasonable-accommodation request where employee

would remain unable to perform essential function for another six

months); Stallings v. Detroit Pub. Schs., 658 F. App'x 221, 226-

27 (6th Cir. 2016) (holding that teacher's request for four months'

leave was not a reasonable accommodation); Epps v. City of Pine

Lawn, 353 F.3d 588, 593 n.5 (8th Cir. 2003) (concluding that

employee failed to show that requested accommodation of six months

of leave was reasonable); cf. Larson v. United Nat. Foods W., Inc.,

518 F. App'x 589, 591 (9th Cir. 2013) ("[A]n indefinite, but at

least six-month long, leave of absence to permit [the employee] to

fulfill     the     [substance-abuse             professional's]      treatment

recommendations     so   that     he     might    eventually    be   physically

qualified   under    the    DOT    regulations       is   not   a    reasonable

accommodation."); Byrne v. Avon Prods., Inc., 328 F.3d 379, 380-


                                       - 18 -
81 (7th Cir. 2003) (suggesting that two months employee spent away

from work for treatment for mental difficulties would not qualify

as reasonable accommodation because "[i]nability to work for a

multi-month period removes a person from the class protected by

the ADA").

             Our newest judicial superior, Justice Gorsuch, then

writing for the Tenth Circuit in Hwang, nicely captured the dilemma

that lengthy leave requests pose for employers:

             By her own admission, [the plaintiff] couldn't
             work at any point or in any manner for a period
             spanning more than six months.      It perhaps
             goes without saying that an employee who isn't
             capable of working for so long isn't an
             employee capable of performing a job's
             essential functions — and that requiring an
             employer to keep a job open for so long doesn't
             qualify as a reasonable accommodation. After
             all, reasonable accommodations — typically
             things like adding ramps or allowing more
             flexible working hours — are all about
             enabling employees to work, not to not work.

             . . . .

             . . . [I]t's difficult to conceive how an
             employee's absence for six months — an absence
             in which she could not work from home, part-
             time, or in any way in any place — could be
             consistent with discharging the essential
             functions of most any job in the national
             economy today.     Even if it were, it is
             difficult to conceive when requiring so much
             latitude from an employer might qualify as a
             reasonable accommodation.




                                 - 19 -
753 F.3d at 1161-62 (internal citations omitted).13                   Compliance

with a request for a lengthy period of leave imposes obvious

burdens on an employer, not the least of which entails somehow

covering the absent employee's job responsibilities during the

employee's     extended   leave.      Delgado's      facial-reasonableness

showing must take these obvious burdens into account.                 See Reed,

244 F.3d at 259-60 ("[T]he difficulty of providing plaintiff's

proposed   accommodation   will    often     be   relevant    .   .   .   to   the

reasonableness of the accommodation . . . . Plaintiff will often

need to take such difficulties into account in proving whether the

accommodation is facially practicable . . . .").14                She has not

done so.

             In an attempt to show that her requested accommodation

was   facially    reasonable,      Delgado    points    out       that,    under

AstraZeneca's leave policy, employees are entitled to exhaust 26

weeks of STD leave and then also to receive LTD benefits after


      13Hwang was a Rehabilitation Act case, not an ADA case. See
753 F.3d at 1161. This matters not at all, however, because "[t]he
same standards . . . apply to [failure-to-accommodate] claims under
the ADA and under the Rehabilitation Act." Calero-Cerezo v. U.S.
Dep't of Justice, 355 F.3d 6, 11 n.1 (1st Cir. 2004).
      14Importantly, this does not mean that a plaintiff must show
the absence of an undue hardship.       The burden to show undue
hardship always remains with the employer. Reed, 244 F.3d at 258.
But "where[, as here,] the costs of an accommodation are relatively
obvious — where they really are what they appear to be on the face
of things — plaintiff's burden and defendant's burden may in
application be quite similar, even to the extent of being mirror
images." Id. at 260.


                                   - 20 -
that.       This is true as far as it goes, but it doesn't take Delgado

very far.       After all, employees are entitled to benefits only if

they    have    sufficiently      documented      the   need    for   them   to    the

satisfaction of CHS.          AstraZeneca determined that Delgado's May 17

request for leave was not adequately supported by the provided

documentation, and Delgado did not challenge that determination

through       the    internal,   company    appeals     procedure     outlined      in

AstraZeneca's STD policy.15             So, notwithstanding the theoretical

availability of benefits under AstraZeneca's policy, Delgado has

not shown that, "under the circumstances" of this case, Reed, 244

F.3d at 259, her request for an additional twelve months of leave

was facially reasonable.

               Undaunted, Delgado claims that our decision in García-

Ayala supports the reasonableness of her request for extended STD

leave.         She    is    mistaken.      As    an   initial    matter,     Delgado

misapprehends         the   precise     accommodation    request      at   issue    in

García-Ayala.          Contrary to her assertion that we held that a


       15
        We note that each written notice that AstraZeneca sent
Delgado explaining that her STD benefits had been terminated
clearly informed her of the company's appeals process.          For
example, the May 7 letter informed Delgado that, "[i]f you disagree
with this decision, you may file an appeal with the Administrator
of the STD policy . . . or AstraZeneca STD Administrative
Committee," and provided her with contact information for those
entities. There is nothing in the record to suggest that Delgado
ever utilized this appeals procedure. Similarly, the record does
not reflect whether Delgado ever pressed an ERISA claim for
benefits under either the STD or LTD plans; she presses no such
claim in the case before us.


                                        - 21 -
"request for leave up to 17 months did not constitute an undue

burden," the only leave request at issue in that case was the

plaintiff's request for an additional two months of leave from the

date of the request.    García-Ayala, 212 F.3d at 647.16           We reversed

the entry of summary judgment for the employer in that case because

the district court improperly "applied per se rules — rather than

an individualized assessment of the facts."            Id. at 647.    And the

employee had demonstrated, in the circumstances of that case, that

"the    requested   accommodation      of   a   few   additional    months    of

unsalaried leave, with the job functions being satisfactorily

performed in the meantime, [was] reasonable."               Id. at 649.      She

pointed to evidence that showed that the employer was able to fill

the employee's "position with individuals hired from temporary

agencies" and "had no business need . . . to replace [the employee]

with an in-house hire, and hence would not have suffered had it

waited for several more months until [the employee's] return."

Id.    at   648.    Moreover,   "the    employer      did   not   contest    the

reasonableness of the accommodation except to embrace a per se




       16
       In her reply brief, Delgado asserts that the leave request
was for five additional months.      But this assertion, too, is
incorrect. We plainly stated in García-Ayala that "the leave that
García requested on June 10 was for less than two months." 212
F.3d at 647. We then noted that "[t]he district court viewed the
request as being for five months" and explained in dictum that,
"[e]ven if the request were for an additional five months of unpaid
leave," the result would not change. Id.


                                  - 22 -
rule that any leave beyond its one-year reservation period was too

long."     Id. at 649.

             In this case, Delgado's request for twelve months of

leave — on top of the five months already taken — is very different.

Our holding in García-Ayala was driven by the particular facts of

that case.      See id. at 650 ("We add that our analysis, while

applicable to these facts, may not be applicable in other cases.").

Indeed, we acknowledged that, "on different facts, a request for

an extended leave could indeed be too long to be a reasonable

accommodation      and    no   reasonable       factfinder    could     conclude

otherwise."     Id. at 649.         This coda seems tailor-made for this

case, where Delgado's leave request was for a far lengthier period

of time, and her attempt to overcome the relatively obvious burdens

associated with such a leave request is woefully deficient.                    In

these circumstances, Delgado has failed to shoulder her burden of

showing facial reasonableness, and no reasonable factfinder could

conclude that Delgado's leave request was reasonable.

             Finally, Delgado points out that AstraZeneca has failed

to   offer   any   evidence    or    argument    that   her   request    for   an

additional twelve months of leave would have imposed an undue

hardship on it.17        But this is beside the point here.              Because


      17In a single sentence in connection with this argument,
Delgado stated that an AstraZeneca employee testified during a
deposition "that the accounts of plaintiff's new assigned
territory were already being visited by other [Pharmaceutical


                                     - 23 -
Delgado failed to shoulder her burden to identify a reasonable

accommodation, we need not consider the question of undue hardship.

See Mulloy, 460 F.3d at 154 n.7.

           We add that, as was true in García-Ayala, our conclusion

today is a narrow one.     Although we have previously suggested that

"there may be requested leaves so lengthy or open-ended as to be

an unreasonable accommodation in any situation," García-Ayala, 212

F.3d at 648, we need not — and therefore do not — decide that a

request   for   a   similarly   lengthy   period   of   leave   will   be   an

unreasonable accommodation in every case. It suffices to say that,

in these circumstances, Delgado failed to shoulder her burden of

showing that a request for twelve more months of leave was facially

reasonable.

           There is one loose end to tie up.       Delgado also contends

that AstraZeneca violated the ADA when it failed to engage in an

interactive process after she requested the additional twelve

months of leave.18     And, true enough, "[a]n employee's request for


Sales Specialists]."   To the extent that Delgado intended this
one-line observation to be part of her effort to show that the
requested accommodation was facially reasonable in these
circumstances (as opposed to part of her misguided effort to
criticize AstraZeneca for its failure to put forth evidence of
undue hardship), it is far too undeveloped to warrant our
consideration. See United States v. Zannino, 895 F.2d 1, 17 (1st
Cir. 1990) (warning litigants that "issues adverted to in a
perfunctory manner, unaccompanied by some effort at developed
argumentation, are deemed waived").
     18Delgado also raises a procedural objection to the district
court's consideration of this claim in the first place. Because


                                  - 24 -
accommodation sometimes creates a duty on the part of the employer

to engage in an interactive process," Ortiz-Martínez, 2017 WL

1291193, at *4 (internal quotation marks omitted) (quoting EEOC v.

Kohl's Dep't Stores, Inc., 774 F.3d 127, 132 (1st Cir. 2014)),

though the specifics of what process is required "var[y] depending

on the circumstances of each case," id.           But Delgado's contention

need not detain us long.         Where, as here, the employee fails to

satisfy her burden of showing that a reasonable accommodation

existed, the employee cannot maintain a claim for failure to engage

in an interactive process.        See Lang v. Wal-Mart Stores E., L.P.,

813   F.3d   447,   456   (1st   Cir.   2016)   ("[T]he   'omission'   of   an

interactive process 'is of no moment if the record forecloses a



AstraZeneca failed to address this claim in its initial memorandum
in support of its motion for summary judgment, Delgado protests,
the district court should not have considered its argument — raised
for the first time in its reply — that it was entitled to summary
judgment on this claim. Although it's true that courts routinely
preclude a litigant from raising new arguments in a reply brief,
this rule is not inflexible; courts retain discretion to excuse
parties from procedural gaffes such as this. Cf. United States v.
Torres-Rosario, 658 F.3d 110, 116 (1st Cir. 2011) (recognizing
that "courts may excuse waivers and disregard stipulations where
justice so requires"). And we discern no abuse of discretion here.
Delgado's complaint set forth seven separately titled causes of
action, and failure to engage in an interactive process was not
one of them. Instead, that claim comprised two paragraphs within
her first cause of action, which she labeled "ADA and Law No. 44
(Disability Discrimination - Wrongful Termination & Failure to
Accommodate)." In these circumstances, the district court was not
obligated to deem AstraZeneca's initial oversight inexcusable.
Moreover, Delgado was permitted to file a sur-reply in which she
both asked the district court to refuse to consider AstraZeneca's
new argument and attacked the merits of that argument.


                                    - 25 -
finding' that the employee could do the essential 'duties of the

job, with or without reasonable accommodation,' — which, for

reasons already given, is the case here."                  (citation omitted)

(quoting Kvorjak v. Maine, 259 F.3d 48, 53 (1st Cir. 2001))).                    So

we say no more about this claim.

            That's that for Delgado's ADA disability-discrimination

claim.     Because Delgado failed to argue that she was able to

perform    the     essential       functions    of   her     position      without

accommodation and failed to show that her requested accommodation

of twelve more months of leave is facially reasonable, she is

unable to establish a genuine dispute of material fact as to the

qualified-individual element of her prima facie case.                 See Mulloy,

460 F.3d at 154.        Therefore, AstraZeneca was entitled to summary

judgment on Delgado's ADA disability-discrimination claim.

                        2.     ADA Retaliation Claim

            In addition to her ADA disability-discrimination claim,

Delgado    also    asserts     that   AstraZeneca    violated        the   ADA   by

retaliating against her because she engaged in protected activity.

It is well settled that "[a]n ADA plaintiff may assert a claim for

retaliation      even   if   she   fails   to   succeed    on   a    disability[-

discrimination] claim."        Freadman, 484 F.3d at 106.

            Because     Delgado's     retaliation    claim      is   premised    on

circumstantial evidence, the familiar burden-shifting analysis

applies.    See Collazo-Rosado v. Univ. of P.R., 765 F.3d 86, 92


                                      - 26 -
(1st Cir. 2014).    To establish a prima facie case of retaliation

under the ADA, "a plaintiff must show that (1) she engaged in

protected conduct, (2) she suffered an adverse employment action,

and (3) there was a causal connection between the protected conduct

and the adverse employment action."     Freadman, 484 F.3d at 106.

If Delgado succeeds in making this prima facie showing, the burden

then shifts to AstraZeneca "to offer a legitimate, nonretaliatory

reason for [its] actions."    Collazo-Rosado, 765 F.3d at 92.   If

AstraZeneca meets its burden, the burden shifts back to Delgado

"to show that the [articulated] reason was mere pretext."       Id.

Delgado "bears the ultimate burden to create a plausible inference

that the employer had a retaliatory motive."     Carreras v. Sajo,

García & Partners, 596 F.3d 25, 36 (1st Cir. 2010).     And, as we

have repeatedly explained, "[e]ven in employment discrimination

cases where elusive concepts such as motive or intent are at issue,

summary judgment is appropriate if the nonmoving party rests merely

upon   conclusory    allegations,   improbable   inferences,    and

unsupported speculation."    Ameen, 777 F.3d at 68 (quoting Benoit

v. Technical Mfg. Corp., 331 F.3d 166, 173 (1st Cir. 2003)); see

also Vega-Colón v. Wyeth Pharms., 625 F.3d 22, 31 (1st Cir. 2010).

          Delgado claims on appeal (as she did below) that her May

17 request for an additional twelve months of leave was protected




                               - 27 -
activity.19     The district court accepted (and AstraZeneca did not

contest) Delgado's position that this leave request constituted

protected     activity,      but   it    concluded       that   Delgado     failed    to

establish a causal connection between the request for leave and

the adverse employment action (Delgado's termination).                         In the

district court's view, Delgado was terminated on May 14 when Cohran

sent a letter to Delgado instructing her to return to work three

days    later   or    else    be   presumed         to   have   resigned    from     her

employment.     Because the May 17 additional-leave request postdated

Delgado's     termination,     the      court     reasoned,     Delgado     could    not

establish the causal-connection element of her prima facie case.

On appeal, the parties stake out competing positions in favor of

and against the district court's conclusion.

            We need not enter this fray, however. Instead, we assume

without deciding that Delgado established her prima facie case of

retaliation.     See, e.g., Collazo-Rosado, 765 F.3d at 93 (employing

similar approach); Carreras, 596 F.3d at 36 (same). And we readily

conclude    that     AstraZeneca        has   met    its   burden   of     offering    a

legitimate, nondiscriminatory reason for Delgado's termination.

In fact, it offers two such reasons:                "that Delgado was terminated



       19
       In addition to the leave request, Delgado identified below
other activity — namely, an internal complaint of discrimination
that she lodged with AstraZeneca on December 12, 2011 — that served
as a basis of her retaliation claim. Because Delgado eschews any
reliance on this activity on appeal, we need not consider it.


                                         - 28 -
after her . . . position was eliminated and [that] she went on STD

leave from which she did not return once it expired."              AstraZeneca

repeatedly informed Delgado that she would be presumed to have

resigned from her employment with AstraZeneca if she failed to

return to work after her STD benefits were terminated, and yet she

failed to return to work as instructed on May 17.                  Further, as

explained below, the deposition testimony of Cohran, Martínez, and

Elsa Saavedra (Saavedra), another AstraZeneca supervisor, supports

the notion that Delgado's territory and position were eliminated

in reorganizations.

           Therefore, we now consider whether Delgado can shoulder

her   ultimate   burden    of   demonstrating     that   these     articulated

justifications were pretextual.          "To establish pretext she must

show that the explanation[s] [were]           . . . lie[s], which would let

a factfinder infer that [AstraZeneca] made the story up to cover

[its] tracks."       Collazo-Rosado, 765 F.3d at 92.          Delgado makes

several attempts to show pretext, but none persuades.

           Delgado     first    claims   that     the    reasons      given   by

AstraZeneca    for   her   termination    —    "elimination      of   position,

failure to return to work, and resignation" — are inconsistent.

We disagree.     For starters, we see no inconsistency between the

failure-to-return justification and the resignation justification

on these facts.      The May 14 letter from Cohran to Delgado warned:

"[I]f you do not return to work by Thursday, May 17, 2012[,] you


                                   - 29 -
will        be   presumed      to        have     resigned    your      employment     with

AstraZeneca."20             (Emphasis added.)            Similarly, Cohran's May 18

letter reminded Delgado:                 "[Y]ou were to have returned to work by

Thursday, May 17, 2012 or you would be presumed to have resigned

your    employment          with    AstraZeneca."         Thus,   the    letters,    using

language similar to that contained in the STD policy, equated

Delgado's failure to return to work with her presumed resignation.

Therefore, the fact that Martínez, who filled out AstraZeneca's

Termination        Details        form    for     Delgado,   entered     that   Delgado's

resignation notice was turned in on May 18 is unremarkable; by not

showing up to work on May 17 as instructed, she was presumed to

have resigned under the terms of the May 14 letter.21

                 Nor   do    we     agree        that    AstraZeneca's     other     stated

justification for terminating Delgado — that her position was



       20
       We note that this was not the first time that Delgado was
informed of the consequence of her failure to return to work after
the termination of her STD benefits.      She received a similar
notification two months earlier.
       21
        Delgado also notes that Martínez entered "S06," which
evidently is short for "Separation 6 mo[nths]," on the form and
that Martínez did not know what this entry on the form meant. But
this minor inconsistency or mere inaccuracy does not show any
broader   inconsistency    between   the   failure-to-return   and
resignation justifications. Cf. Carreras, 596 F.3d at 37 ("The
minor inconsistencies cited by Carreras, however, do not undermine
SGP's contention that his work performance was unsatisfactory.
The slight differences in SGP's accounts of the timing of the
decision or the reason for the short delay before its
implementation do not permit a reasonable factfinder to infer that
SGP did not fire Carreras because of his poor work performance.").


                                                - 30 -
eliminated in a reorganization — is inconsistent with the failure-

to-return-to-work justification.             To be sure, "an employee can

establish    pretext     'by     showing     weaknesses,   implausibilities,

inconsistencies,        incoherencies,       or    contradictions     in    the

employer's proffered legitimate reasons such that a factfinder

could infer that the employer did not act for the asserted non-

discriminatory reasons.'"          Carreras, 596 F.3d at 37 (emphasis

omitted)    (quoting    Santiago-Ramos       v.   Centennial   P.R.   Wireless

Corp., 217 F.3d 46, 54 (1st Cir. 2000)); see also Collazo-Rosado,

765 F.3d at 93.     But Delgado has failed to do so here.

            The   May   18     termination    letter   first   recounted    the

consequences of Delgado's failure to return to work.                  It then

stated:    "However, due to a recent reorganization in field sales,

we are making a non-negotiable offer of severance to you."                 This

reorganization was also referenced in the July 17 letter, which

provided: "As outlined in my letter dated May 18, 2012, due to a

recent reorganization in field sales your position was eliminated

and you were made an offer for a non-negotiable severance."

Although the elimination of her position was not referenced in the

May 18 letter, these two letters were consistent in the reference

to a reorganization in field sales and the resultant severance

offer.     See Collazo-Rosado, 765 F.3d at 94.          And Delgado has not

given us any basis to conclude that each termination letter "had

to give every reason [AstraZeneca] had for" terminating her.               Id.


                                    - 31 -
at   93.     There   is    simply   nothing    contradictory,        incoherent,

implausible, or inconsistent in these two different legitimate,

nondiscriminatory reasons for her termination; "[a]t the very

least[,] the rationales are not so inconsistent as to be 'unworthy

of credence,' which is the test."            Id. at 94 (quoting Hodgens v.

Gen. Dynamics Corp., 144 F.3d 151, 168 (1st Cir. 1998)).

             For similar reasons, we reject Delgado's argument that

AstraZeneca has, at various points in this litigation, offered

inconsistent justifications for her termination.                   In support of

this contention, Delgado notes that AstraZeneca (1) relied on its

elimination-of-position justification in its answer to Delgado's

complaint,     its   representations     in    the    joint    case-management

memorandum, and its answers to interrogatories, (2) relied on its

failure-to-return        justification   in     its    motion       for   summary

judgment, and (3) relied on both justifications in its appellate

brief.     But because, for reasons already explained, we perceive no

inconsistency between these two justifications, we fail to see how

AstraZeneca's reliance on one or the other in various documents

through the course of this litigation renders these "rationales

. . . so inconsistent as to be 'unworthy of credence.'"                        Id.

(quoting Hodgens, 144 F.3d at 168).

             Delgado's    second    pretext    argument       is    grounded    in

AstraZeneca policy.       Starting from the rock-solid premise that an

employer's inadequately explained material deviation from standard


                                    - 32 -
procedure can establish a genuine dispute of material fact as to

whether the employer's stated justifications are pretextual, see

Acevedo-Parilla v. Novartis Ex-Lax, Inc., 696 F.3d 128, 142-43

(1st Cir. 2012), Delgado identifies two instances of AstraZeneca's

failure to follow its applicable STD policy: (1) that Delgado was

not placed in an unpaid extended disability leave, an option under

AstraZeneca's STD policy when an employee exhausts his or her STD

benefits and is still unable to return to work; (2) Cohran's

unauthorized selection of a return-to-work date, a task reserved

for the CHS case manager, in consultation with an employee's

treating physician after the physician approves the employee's

return to work.    We are unpersuaded.

           The   provision   relating    to   LTD   benefits   and   unpaid

extended disability leave is contained in a section entitled

"Employment Status After Exhausting STD Benefits."             Consistent

with this title, this section applies only to "[a]n employee who

is unable to return to work due to continuing disability after

exhausting" the full 26 weeks of available STD benefits. (Emphasis

added.)   Delgado did not exhaust her benefits, however.         Instead,

CHS terminated them after invoking its right under a separate

section of the policy to terminate benefits when it determines

that the employee is no longer totally disabled or the employee

failed to submit adequate supporting documentation, and Delgado

did not challenge the termination of her benefits through the


                                - 33 -
appeals procedure set forth in the policy and communicated to her

in the benefits-termination letter.

             Delgado's    attempt       to   show   pretext   through    Cohran's

selection of her return-to-work date fares no better because

AstraZeneca's STD policy is not as clear-cut as Delgado believes.

Although the policy contains a section (section 8) outlining the

return-to-work procedure and specifying that "[p]rior to returning

to work, the employee must submit to the CHS case manager a

completed [health-care physician s]tatement," the policy also

provides in a separate section (section 5.4) that, "[i]f STD

benefits are suspended or denied and the employee does not return

to work, the employee may be considered to have abandoned the

employee's    job   and    be    subject     to   immediate   termination   from

employment."    The policy is not clear on the need for a completed

health-care physician statement and the applicability of section

8 where, as here, AstraZeneca suspends an employee's benefits under

section   5.4   even      when    the    employee's    health-care      physician

requests that the employee remain out of work.22

             Delgado's position — that, even in this scenario, a

return-to-work date cannot be established absent "a statement from

[the employee's] doctor that [the employee] is safely able to



     22In his deposition, Cohran acknowledged the policy's silence
on this issue, but testified that, in this scenario, a return-to-
work statement from the physician is not required.


                                        - 34 -
return to work" — would allow a recalcitrant health-care physician

to remain steadfast in his or her opposition to AstraZeneca's

benefits denial or termination, refuse to authorize the employee's

return to work, and thereby singlehandedly render section 5.4 a

nullity.       We need not decide whether Delgado's interpretation of

the policy language is erroneous; it suffices that, because it is

not clear that Cohran's selection of the return-to-work date

actually violated the policy in these circumstances, it does not

create     a    genuine        dispute     of    material     fact    as     to   whether

AstraZeneca's      stated        justifications        for    firing       Delgado     were

pretextual.

               Delgado's        third      pretext         argument    asserts         that

AstraZeneca's stated justification that her position had been

eliminated as part of the reorganization "is completely false."

Relying on deposition testimony of Martínez and Saavedra, Delgado

insists that the reorganization eliminated her territory but not

her position.        This false justification, Delgado argues, shows

that AstraZeneca's justifications are pretextual.                          This argument

rests on a flawed starting premise.

               Although Martínez and Saavedra did indeed discuss a

reorganization involving the elimination of Delgado's territory,

Cohran     discussed       a     second,        separate    reorganization        in   his

deposition.       According to Cohran, in this second reorganization,

the floating position to which Delgado had been assigned as a


                                           - 35 -
result    of   the   elimination   of   her    territory   in   the   first

reorganization was itself eliminated.         Although AstraZeneca noted

this aspect of Cohran's testimony in its brief to this court,

Delgado failed to effectively address this testimony in either her

opening or reply brief, and — we say it again — it is not our

responsibility to dig through the record in the hopes of unearthing

some nugget that creates a genuine dispute of material fact.            See

Belsito Commc'ns, 845 F.3d at 22.             Therefore, given Delgado's

failure to address Cohran's deposition testimony that her position

was eliminated in a second reorganization, it effectively stands

unrebutted on appeal and compels us to reject Delgado's assertion

that AstraZeneca's reorganization justification "is completely

false."23


     23Delgado also scatters complaints in her brief to the effect
that the district court failed to consider the evidence of her
"stellar performance history" with AstraZeneca from 2001 until
late 2011.   True, Delgado provided a detailed chronicle of her
positive work history in the statement of facts that she submitted
to the district court. And, to be sure, our cases indicate that
positive performance evaluations can be relevant to the pretext
inquiry, at least where poor performance is one of the
justifications that the employer puts forward for the adverse-
employment action. See Collazo v. Bristol-Myers Squibb Mfg., Inc.,
617 F.3d 39, 52-53 (1st Cir. 2010) (considering evidence of
employee's positive work evaluations and concluding that genuine
issue of material fact existed as to whether performance-problems
justification was pretextual); cf. Rodriguez-Torres v. Caribbean
Forms Mfr., Inc., 399 F.3d 52, 62 (1st Cir. 2005) (affirming
district court's admission of employee's positive performance
evaluations   to   show   that    employee   possessed   necessary
qualifications and adequately performed job and to rebut
employer's assertion that employee lacked relevant knowledge to
perform job). But, unlike in Collazo, AstraZeneca has not sought


                                   - 36 -
           That     leaves    Delgado's     argument     about    the    temporal

proximity between the May 17 request for twelve more months of

leave and the May 18 termination letter.                 Although such close

temporal   proximity      "may    suffice    for   a   prima     facie   case   of

retaliation," it "does not[, standing alone,] satisfy [Delgado's]

ultimate burden to establish that the true explanation for [her]

firing was retaliation for engaging in protected conduct rather

than" the reasons articulated by AstraZeneca.             Carreras, 596 F.3d

at 38. And we reiterate that, although the pretext inquiry entails

consideration of "elusive concepts," Ameen, 777 F.3d at 68, summary

judgment may still be appropriate on that issue, see, e.g.,

Collazo-Rosado, 765 F.3d at 94-95.

           And it is in this case:            Delgado cannot shoulder her

ultimate   burden    of   showing    pretext,      and   the     district   court

therefore properly granted summary judgment to AstraZeneca on

Delgado's ADA retaliation claim.

                             B.   Remaining Claims

           Now    that    we've   addressed    Delgado's       ADA   claims,    we

finally turn briefly to her claims sounding in Puerto Rico law.



to justify its termination of Delgado on the ground that her
performance was deficient. Instead, it has asserted that Delgado
violated AstraZeneca policy by failing to report to work once her
STD benefits were terminated and that her position had been
eventually eliminated in a reorganization. And Delgado has not
shown us why her positive work history in any way impacts those
justifications.


                                    - 37 -
She asserts claims under three Puerto Rico statutes: Law 44,

Article 1802, and Law 80.         We address each claim in turn.

                                  1.     Law 44

               We can make quick work of the first of these claims:                   As

Delgado     appropriately    concedes,          "Law     44   and      the   ADA     are

coterminous."      Ruiz Rivera v. Pfizer Pharms., LLC, 521 F.3d 76, 87

(1st Cir. 2008). Therefore, because we affirm the district court's

entry     of     summary   judgment      on      Delgado's       ADA     disability-

discrimination claim, we affirm the entry of summary judgment on

her Law 44 claim for the same reasons.                 See id.

                             2.     Article 1802

               We next examine Delgado's Article 1802 claims.                      As we

read her complaint, she asserts two Article 1802 claims, one for

negligence and the other for tortious infliction of emotional

distress.       We easily affirm the district court's entry of summary

judgment on Delgado's claim that AstraZeneca (in Delgado's words)

"was negligent by not adhering to the requirements of Law 44 and

the ADA in accommodating the plaintiff in accordance with her

doctor's certifications."          Even assuming that such a claim is

cognizable under Article 1802 — and we express no opinion on this

issue — Delgado's failure to prevail on her ADA and Law 44 claims

dooms her negligence claim premised on AstraZeneca's violation of

those statutes.




                                       - 38 -
          With respect to Delgado's Article 1802 infliction-of-

emotional-distress   claim,   the   district   court   entered   summary

judgment in favor of AstraZeneca because the conduct underlying

that claim was the same conduct that was "arguably covered by the

ADA, Law 44, and the FMLA" and, "to the extent a specific labor or

employment statute covers the conduct for which a plaintiff seeks

damages, she is barred from using the same conduct to also bring

a claim for damages under Article 1802."

          In challenging the district court's entry of summary

judgment on appeal, Delgado's argument is not a model of clarity.

Indeed, it is tough for us to discern precisely what she is

arguing, but we'll do the best we can.         The main thrust of her

argument seems to be that she alleged "specific conduct that

supports her tort action independent from her other claims."

          But Delgado has not told us what that specific other

conduct is or explained how it is independent from the conduct

giving rise to her other claims.     According to the complaint, the

conduct giving rise to her Article 1802 claim consisted of "various

negative actions" on the part of AstraZeneca "[a]fter plaintiff

disclosed her diagnosis to her supervisor," including "constant

pressures to return to work while on a valid leave," "threats of

termination," "ignor[ing] [her] doctor's recommendations," and

continued harassment. No real specifics were provided. Similarly,

in her briefing both below and on appeal, Delgado makes vague


                               - 39 -
references to "Cohran's undue and unreasonable interference with

[Delgado's]   treatment"   and   "Cohran's   negligent   and   reckless

intervention" without explaining how this conduct is independent

from that giving rise to her other claims.        She simply has not

pointed to any record support for her assertion that her Article

1802 claim is premised on independent conduct, and we reject it

for that reason.

           All that remains of Delgado's Article 1802 arguments on

appeal is the following cryptic assertion:       "It is well settled

that to the extent that the facts that comprise the actions

executed against the plaintiff are not covered by the employment

statutes, Article 1802 must provide." The meaning of this sentence

is not readily apparent.     In support of this assertion, Delgado

cited Rios v. Municipality of Guaynabo, 938 F. Supp. 2d 235, 260

(D.P.R. 2013).     We suspect that Delgado might have intended her

cryptically phrased sentence and citation to Rios to constitute an

argument that, if AstraZeneca's conduct is not covered by the

various employment and discrimination statutes undergirding her

other claims (by virtue of the district court's entry of summary

judgment on those claims), then her Article 1802 claims necessarily

survive.   See id. (declining to enter summary judgment on Article

1802 and 1803 claims premised on the same conduct that gave rise

to the retaliation claims for which summary judgment entered for




                                 - 40 -
defendants because "such potentially tortious claims are no longer

covered by any specific labor law").

            The problem for Delgado, however, is that "[j]udges are

not expected to be mindreaders.      Consequently, a litigant has an

obligation to spell out its arguments squarely and distinctly, or

else forever hold its peace."      Zannino, 895 F.2d at 17 (internal

quotation marks omitted) (quoting Rivera–Gomez v. de Castro, 843

F.2d 631, 635 (1st Cir. 1988)); see also Town of Norwood v. Fed.

Energy Regulatory Comm'n, 202 F.3d 392, 405 (1st Cir. 2000)

("[D]eveloping a sustained argument out of . . . legal precedents

is the job of the appellant, not the reviewing court, as we have

previously warned.").     Delgado has failed to do her part with

respect to this Article 1802 argument.        The combination of a

single, confusing sentence and an unexplained citation to a case

that offers an unsupported and unauthoritative view of the scope

of Article 1802 is no substitute for developed argumentation.      See

Zannino, 895 F.2d at 17 ("[I]ssues adverted to in a perfunctory

manner, unaccompanied by some effort at developed argumentation,

are deemed waived."); see also United States v. Bulger, 816 F.3d

137, 148 (1st Cir. 2016) (explaining that "'we consider waived

arguments confusingly constructed and lacking in coherence'" and

declining to consider argument where litigant "fail[ed] to provide

us with intelligible analysis, or case law, to support his claim"

(internal    quotation   marks   omitted)   (quoting   Rodríguez    v.


                                 - 41 -
Municipality of San Juan, 659 F.3d 168, 175 (1st Cir. 2011))).24

Therefore, we decline to consider this undeveloped argument.

             Because Delgado has not presented us with a developed,

coherent, and convincing argument for overturning the district

court's entry of summary judgment in AstraZeneca's favor on her

Article 1802 claims, we affirm on this issue.

                                 3.     Law 80

             That   leaves     Delgado's     Law   80        claim   for   wrongful

discharge.      Law   80     provides   a   remedy      to    employees    who   are

discharged "without just cause."            P.R. Laws Ann. tit. 29, § 185a;

see also Pérez v. Horizon Lines, Inc., 804 F.3d 1, 9 (1st Cir.

2015).    It employs the following burden-shifting framework (one

different from that applied in the ADA context): (1) the employee

must show that he or she has been discharged and allege that the

dismissal was not justified; (2) the burden then shifts to the

employer to show, by a preponderance of the evidence, that the

dismissal was justified; and (3) if the employer shoulders that

burden, the employee must rebut the showing of good cause.                  Pérez,

804 F.3d at 9.      In this case, Delgado has met her initial burden;

she has shown that she has been terminated and alleged in her

complaint that her termination was not justified.


     24 Delgado also fails to address her Article 1802 claims in
her reply brief or to respond to AstraZeneca's argument that those
claims must fail because they are premised on the same conduct
that forms the basis of her other claims.


                                      - 42 -
             Moving on to AstraZeneca's burden, Law 80 "specifies

several grounds that are considered good cause for termination,"

id.,    including   "[t]he   employee's       repeated     violations    of    the

reasonable rules and regulations established for the operation of

the    establishment,   provided     a   written    copy    thereof    has    been

opportunely furnished to the employee," P.R. Laws Ann. tit. 29,

§ 185b(c), as well as three other grounds "that relate to company

restructuring or downsizing."        Carrasquillo-Ortiz v. Am. Airlines,

Inc., 812 F.3d 195, 196 (1st Cir. 2016); see also P.R. Laws Ann.

tit. 29, § 185b(d)-(f).            The statute also provides that "[a]

discharge made by the mere whim of the employer or without cause

relative to the proper and normal operation of the establishment

shall not be considered as a discharge for good cause."                P.R. Laws

Ann. tit. 29, § 185b.

             In order to shoulder its burden of establishing just

cause, AstraZeneca "need only demonstrate that it had a reasonable

basis to believe that [Delgado] has engaged in one of those actions

that the law identifies as establishing such cause."                  Pérez, 804

F.3d at 9.     "A 'just' discharge," we have said, "is one where an

employer    provides    a   considered,    non-arbitrary      reason     for   an

employee's    termination     that    bears    some     relationship     to    the

business' operation."        Id.     This inquiry focuses not on "the

objective veracity of the employer's action" but instead "on the

employer's    reasonable     belief";     even     "a   'perceived     violation


                                     - 43 -
suffices to establish that [the employer] did not terminate [the

employee] on a whim, but rather for a sensible business-related

reason.'"       Id. at 10 (quoting Hoyos v. Telecorp Commc'ns, Inc.,

488 F.3d 1, 10 (1st Cir. 2007)).

               For reasons we explained in our discussion of Delgado's

retaliation claim, AstraZeneca has shouldered its burden here by

offering    two    potential    bases     for   a    finding      of   a   just-cause

termination:       her failure to return to work after termination of

her STD benefits and the elimination of her position.                         Both of

these   reasons       are   considered,     non-arbitrary,         and     bear    some

relationship to AstraZeneca's business operation.                      See id. at 9.

Therefore,       "a    reasonable    jury       could      only     conclude       that

[AstraZeneca] has met its burden of showing just cause."                       Id. at

10.

               Because AstraZeneca satisfied its burden, Delgado can

defeat summary judgment only if she can rebut AstraZeneca's just-

cause showing.        Id.   To shoulder her burden, Delgado "must do more

than    show    that    [AstraZeneca]     may       have   gotten      some   of    the

particulars wrong.          Instead, [Delgado] had the burden to adduce

probative evidence that [AstraZeneca] did not genuinely believe in

or did not in fact terminate [Delgado] for the reason[s] given."

Id. at 11.       To this end, Delgado offers several reasons why, she

contends, AstraZeneca's reasons are pretextual.                   See Collazo, 617

F.3d at 53 n.10 (vacating summary judgment on employee's Law 80


                                     - 44 -
claims because genuine issue of material fact existed as to whether

employee's "termination was the result of retaliatory animus,

rather than company reorganization and inadequate performance").25

But   we've    already   considered   (and   rejected)   each   of   these

contentions in the course of affirming the entry of summary

judgment on Delgado's retaliation claim.           Thus, for the same

reasons, we conclude that Delgado has failed to shoulder her burden

to proceed to trial on her Law 80 claim.

                               CONCLUSION

              For these reasons, we affirm the district court's entry

of summary judgment in AstraZeneca's favor.       Each party shall bear

its own costs.




      25
       We note that, even where an employer terminates an employee
for one of the three specified grounds relating to restructuring
and downsizing, Law 80 imposes additional obligations on the
employer. In particular, "the employer must give preference to
those employees with greater seniority over those with less
seniority   within   the   same    occupational   classification."
Carrasquillo-Ortiz, 812 F.3d at 196; see also P.R. Laws Ann. tit.
29, § 185c. "If the employer terminates a more senior employee
and retains a less senior employee within the same occupational
classification, the employer must pay the terminated employee a
mesada." Carrasquillo-Ortiz, 812 F.3d at 196; see also P.R. Laws
Ann. tit. 29, §§ 185a, 185c. We need not concern ourselves with
the application of these provisions in this appeal, however,
because Delgado's sole focus on appeal is demonstrating that
neither of AstraZeneca's stated justifications are the true reason
why it terminated her. Therefore, because she makes no argument
that AstraZeneca still owes her a mesada even if it terminated her
on the basis of company restructuring or downsizing, we need not
consider this issue.


                                 - 45 -